Citation Nr: 1026650	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  08-29 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) education benefits in the 
calculated amount of $5,179.00.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from August 1990 to January 
1998.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of an August 2007 determination by the Committee on 
Waivers and Compromises (Committee), which denied the Veteran's 
request for a waiver of recovery of overpayment of education 
benefits.  A notice of disagreement was received in April 2008, a 
statement of the case was issued in July 2008, and a substantive 
appeal was received in September 2008.  A Board hearing at the RO 
was held in February 2009.


FINDINGS OF FACT

1.  The Veteran was enrolled in a Master of Business 
Administration program from January 16, 2006 to May 11, 2006 
(Spring) and from August 16, 2006 to December 14, 2006 (Fall); 
however, the Committee found that she was only enrolled as a part 
time student for the Spring and Fall semesters of 2006, resulting 
in a total overpayment of benefits in the amount of $5,179.00.

2.  Creation of the overpayment did not involve fraud, 
misrepresentation, or bad faith on the Veteran's part.

3.  Recovery of the overpayment of VA education benefits in the 
calculated amount of $5,179.00 would be against the principles of 
equity and good conscience.




CONCLUSION OF LAW

There is no statutory bar to waiver of recovery of the $5,179.00 
overpayment of VA education benefits, and the criteria for 
entitlement to waiver of recovery of the overpayment have been 
met.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.963, 
1.965 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has requested waiver of the collection of an 
overpayment of VA education benefits in the calculated amount of 
$5,179.00.  By way of background, in May 2006, the Veteran filed 
a VA Form 22-1995 requesting a change of program so that she 
could pursue a Master of Business Administration at Gardner-Webb 
University.  Initially, with respect to the Spring 2006 and Fall 
2006 semesters, the school certified that the Veteran was a full 
time student.  However, it appears that in September 2006, the 
school amended the certification to indicate that for the Fall 
2006 semester, the Veteran was only a half time student.  
Subsequently, in December 2006, the school again amended the 
certification to indicate that she was also only a half time 
student for the Spring 2006 semester.  

In February 2007, in response to notification of a change in 
education benefits, the Veteran indicated that she did not agree 
to the reduction in her benefits because she had taken six credit 
hours every semester since January 2006, which was considered 
full time for the Master's program.  She included a copy of her 
schedule as well as final grades.  Significantly, for Spring 
2006, it showed that the Veteran completed a three hour online 
course as well as a three hour course at the Spartanburg Center.  
For Fall 2006, it also showed that she completed a three hour 
online course as well as a three hour course at the Spartanburg 
Center.  

Subsequently, in March 2007, she filed a request for waiver of 
overpayment.  Again she indicated that she had been enrolled for 
six semester hours, which was considered full time at Garner-
Webb, since January 2006.  She also indicated that she was not 
financially able to handle additional debt as her contract job 
had recently ended and she did not have another job yet.  She 
also provided that she was currently being treated for several 
medical problems that impacted her ability to work full time.  
She included a March 2007 financial status report that showed a 
monthly net income of $1745.48, and monthly expenses of $1639.10.  
In August 2007, the Committee denied the Veteran's request for a 
waiver because the school had originally certified that she was 
receiving full time training for the Spring and Fall 2006 
semesters for which she was paid, but subsequently, the school 
notified the VA that enrollment was amended to reflect half time 
for these semesters.  The education award was adjusted 
accordingly creating an overpayment of $5,179.00.   The Committee 
determined that there was no undue hardship to the Veteran in 
collecting the debt given her age and income potential, and 
collection of the debt would not be against equity and good 
conscience.  Collection of the debt would not defeat the purpose 
of the benefit and retaining the money would unjustly enrich the 
Veteran.  

In December 2007, the Veteran submitted another financial status 
report as the previous form had been improperly filled out.  This 
report showed a monthly net income of $2048.64, and monthly 
expenses of $2131.20, so her expenses actually exceeded her 
income by $82.55.  Nevertheless, in January 2008, the Committee 
continued the waiver denial.    

In her notice of disagreement, the Veteran argued that she had 
suffered undue financial hardship due to the debt created because 
her benefits were withheld as well as garnishment of her 
disability compensation.  She also indicated that it was the 
school that was at fault because it certified that she was full 
time and then amended certification after she had already taken 
the classes.  She stated that she was not notified anytime during 
the process and that the school official should have originally 
certified her status based on VA established guidelines.  The 
Veteran again reiterated that she enrolled for the required six 
hours to qualify for full time status in the program during the 
period the overpayment occurred.  Importantly, she had learned 
that while Gardner-Webb was a VA approved school, it had only 
been approved to certify classes either taken online or at the 
main campus.  However, she had taken the classes in question at a 
satellite location in South Carolina. If she had taken the 
classes online or at the main campus, there would have been no 
issue with respect to her certification for benefits.  She 
indicated that she did not know this fact at the time that she 
took her classes and again, she had already taken the classes 
when she found out that the school had amended the certification.  

In support of her claim, she also submitted a copy of an 
unofficial school transcript, which again showed that she had 
completed six semester hours for both the Spring and Fall 2006 
semesters.   
 
In her substantive appeal and at the Board, the Veteran again 
reiterated that she was a full time student during the period in 
question and that she did not know that the satellite campus 
where she attended some of her classes was not considered 
accredited by the VA like the main campus of her school.  She 
only found this fact out after she had graduated.  She again 
stated that the benefits she received were used to pay her 
tuition.  

VA may waive recovery of an overpayment of VA benefits if there 
is no indication of fraud, misrepresentation, or bad faith on the 
part of the person who received the benefits, and if recovery of 
the debt would be against equity and good conscience.
38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  Bad faith "generally 
describes unfair or deceptive dealing by one who seeks to gain 
thereby at another's expense.  Thus, a debtor's conduct in 
connection with a debt arising from participation in a VA 
benefit/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss to 
the Government."  38 C.F.R. § 1.965(b)(2).  It appears that the 
Committee determined  that there was no fraud, misrepresentation, 
or bad faith on the Veteran's part with respect to the creation 
of the overpayment at issue.  The Board agrees with VA's initial 
determination.  It does not appear that any actions of the 
Veteran were taken with intent to seek an unfair advantage in 
collecting VA education benefits and with knowledge of the likely 
consequences.  

Although VA determined that there was no fraud, 
misrepresentation, or bad faith on the appellant's part with 
respect to the creation of the overpayment at issue, it was 
determined that recovery of the overpayment of VA compensation 
benefits would not be against equity and good conscience.  In 
cases where there is no fraud, misrepresentation, or bad faith on 
the appellant's part with respect to the creation of the 
overpayment at issue, and, therefore, waiver is not precluded 
pursuant to 38 U.S.C.A. § 5302(a), in order to dispose of the 
matter on appeal, the Board must determine whether recovery of 
the indebtedness would be against equity and good conscience, 
thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 
C.F.R. §§ 1.963(a), 1.965(a).  The pertinent regulation in this 
case provides that the standard of "equity and good conscience" 
will be applied when the facts and circumstances in a particular 
case indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  38 C.F.R. § 1.965(a).  The 
elements of equity and good conscience are as follows: (1) fault 
of debtor, where actions of the debtor contribute to creation of 
the debt; (2) balancing of faults, weighing fault of debtor 
against VA fault; (3) undue hardship, whether collection would 
deprive debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result in 
unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment of a 
valuable right or incurrence of a legal obligation.  

The first and second elements pertain to the fault of the debtor 
versus the fault of the VA.  After consideration of the record 
and the applicable regulatory provisions, the Board finds that in 
the instant matter, the Veteran is not at fault with respect to 
the creation of the overpayment.  Initially, the Board observes 
that the Veteran was a full time student at her approved school 
during the Spring and Fall 2006 semesters and did in fact 
complete six hours of credits for each semester.  She was clearly 
not aware that she was not eligible to receive benefits for 
classes attended at the satellite campus.  Significantly, it 
appears that the school initially certified to the VA that she 
was a full time student and only subsequently amended her 
certification after she had begun or had already completed these 
classes.  Thus, the Board cannot find that the overpayment was 
created due to the fault of the Veteran.  

Further, in regard to whether collection would defeat the purpose 
of the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the Veteran 
received benefits to attend school for her Master's degree, which 
she has successfully completed.  Thus, the payment of those 
benefits did not defeat the purpose of the benefit because under 
the law, the Veteran was eligible to receive such benefits.  A 
failure to recoup the benefits would not cause unjust enrichment 
to the debtor for the same reason.  Likewise, the Veteran relied 
on these benefits and continued to attend school.  In other 
words, the Veteran's reliance on VA benefits resulted in 
relinquishment of a valuable right.

The Board has also considered whether the Veteran would suffer 
undue financial hardship if forced to repay the debt at issue.  
Significantly, the most recent financial status report submitted 
by the Veteran clearly showed that her current expenses exceeded 
her income.  The Veteran also credibly testified that to repay 
the money that she received to attend school would result in 
undue financial hardship.   Accordingly, when resolving the 
benefit of the doubt in favor of the Veteran, the Board concludes 
that repayment of the debt would result in undue financial 
hardship in this case.  

In conclusion, after weighing the facts in light of the 
principles of equity and good conscience, the Board finds that 
entitlement to waiver of the recovery of the overpayment in the 
amount of $5,179.00 is warranted.

The Board notes that the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a), redefined VA's duties to notify and assist a claimant 
in the development of a claim.  However, the notice provisions of 
the VCAA are inapplicable to waiver claims.  Barger v. Principi, 
16 Vet.App. 132 (2002).  Moreover, in light of the favorable 
decision as it relates to the issue on appeal, the satisfaction 
of VCAA requirements is rendered moot. 



ORDER

Waiver of overpayment in the amount of $5,179.00 is warranted.  
The appeal is granted. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


